   Case: 1:20-cv-00058-AGF Doc. #: 4 Filed: 05/18/20 Page: 1 of 3 PageID #: 37



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

SALVADOR VILLEGAS, JR.,                           )
                                                  )
                Plaintiff,                        )
                                                  )
         v.                                       )          No. 1:20-CV-58-AGF
                                                  )
NICK BECKER, et al.,                              )
                                                  )
                Defendants.                       )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon review of documents submitted by plaintiff Salvador

Villegas, Jr. It appears that plaintiff wishes to bring an action pursuant to 42 U.S.C. § 1983.

However, he did not submit a pleading on a Court-provided form, as required by the Local Rules

of this Court. See E.D. Mo. Local Rule 2.06(A) (“All actions brought by self-represented

plaintiffs or petitioners should be filed on Court-provided forms where applicable.”).

Additionally, he neither paid the filing fee nor filed an Application to Proceed in District Court

Without Prepaying Fees or Costs. See 28 U.S.C. § 1915(a).

       In consideration of plaintiff’s self-represented status, the Court will give him thirty days

to file an amended complaint. Because it is not entirely clear whether plaintiff is incarcerated, the

Court will provide him with copies of the Court’s prisoner civil rights complaint form and civil

complaint form, and plaintiff may choose which form he wishes to use to bring his claims before

the Court.

       Plaintiff must type or neatly print the amended complaint. In the “Caption” section of the

complaint form, plaintiff should write the name of the person he intends to sue. See Fed. R. Civ.

P. 10(a) (“The title of the complaint must name all the parties”). Plaintiff must avoid naming



                                                 1
   Case: 1:20-cv-00058-AGF Doc. #: 4 Filed: 05/18/20 Page: 2 of 3 PageID #: 38



anyone as a defendant unless that person is directly related to his claim. Plaintiff must also

specify the capacity in which he intends to sue the defendant. In the “Statement of Claim”

section, plaintiff should begin by writing the defendant’s name. In separate, numbered

paragraphs under that name, plaintiff should set forth a short and plain statement of the facts that

support his claim or claims against that defendant. See Fed. R. Civ. P. 8(a). Each averment must

be simple, concise, and direct. See id. Plaintiff must state his claims in numbered paragraphs, and

each paragraph should be “limited as far as practicable to a single set of circumstances.” See Fed.

R. Civ. P. 10(b). If plaintiff names a single defendant, he may set forth as many claims as he has

against that defendant. See Fed. R. Civ. P. 18(a). If plaintiff names more than one defendant, he

should only include claims that arise out of the same transaction or occurrence, or simply put,

claims that are related to each other. See Fed. R. Civ. P. 20(a)(2).

       It is important that plaintiff allege facts explaining how the defendant was personally

involved in and directly responsible for harming him. See Madewell v. Roberts, 909 F.2d 1203,

1208 (8th Cir. 1990). Plaintiff must explain the role of the defendant, so that the defendant will

have notice of what he or she is accused of doing or failing to do. See Topchian v. JPMorgan

Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (stating that the essential function of a

complaint “is to give the opposing party fair notice of the nature and basis or grounds for a

claim.”). Furthermore, the Court emphasizes that the “Statement of Claim” requires more than

“labels and conclusions or a formulaic recitation of the elements of a cause of action.” See

Neubauer v. FedEx Corp., 849 F.3d 400, 404 (8th Cir. 2017). Finally, plaintiff is advised that he

may not make changes to a complaint by filing separate or supplemental documents. Instead,

plaintiff must file a single comprehensive pleading that sets forth his claims for relief. See

Popoalii v. Correctional Medical Services, 512 F.3d 488, 497 (8th Cir. 2008) (finding that it is



                                                  2
   Case: 1:20-cv-00058-AGF Doc. #: 4 Filed: 05/18/20 Page: 3 of 3 PageID #: 39



appropriate to deny leave to amend a complaint when a proposed amended complaint was not

submitted with the motion).

       In addition, plaintiff must either pay the statutory $400 filing fee, or file a completed

Application to Proceed in District Court Without Prepaying Fees or Costs. If plaintiff chooses to

file such Application and he is incarcerated, he must also file a certified copy of his inmate

account statement documenting his inmate account for the six-month period immediately

preceding the filing of the complaint. See 28 U.S.C. § 1915(a)(2).

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk is directed to mail to plaintiff a copy of the

Court’s Civil Complaint form, and the Court’s Prisoner Civil Rights complaint form.

       IT IS FURTHER ORDERED that the Clerk is directed to mail to plaintiff a copy of the

Court’s Application to Proceed in District Court without Prepaying Fees or Costs form.

       IT IS FURTHER ORDERED that, within thirty (30) days of the date of this order,

plaintiff must file an amended complaint in accordance with the instructions set forth herein.

       IT IS FURTHER ORDERED that, within thirty (30) days of the date of this Order,

plaintiff must either pay the $400 filing fee or submit a completed Application to Proceed in

District Court without Prepaying Fees or Costs form. If plaintiff chooses to submit such

Application and he is incarcerated, he must also file a certified copy of his inmate account for the

six-month period immediately preceding the filing of the complaint.

       If plaintiff fails to timely comply with this order, the Court will dismiss this action

without prejudice and without further notice.

       Dated this 18th day of May, 2020.

                                                  AUDREY G. FLEISSIG
                                                  UNITED STATES DISTRICT JUDGE

                                                 3
